DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Takiar et al. (U.S. Patent 8,022,519) hereafter Takiar.
As to claims 1, 6, Takiar discloses a memory card which is a SD card (152), comprising:
a case (150): and
an integrated circuit package (126) disposed in the case (150),
wherein the case (150) includes a first case edge (top edge), a second case edge (left side edge) connected to the first case edge, a third case edge (bottom edge) connected to the second case edge, a fourth case edge (right side edge) connected to the third case edge and the first case edge, and a first recessed groove in the second case edge, the first recessed groove (not label where the switch 156 formed in, hereafter called G1) being spaced apart from the first case edge and inwardly recessed toward the fourth edge, and
the integrated circuit package (126) is disposed in an upper portion of the case (150) between the first case edge and a first horizontal line that extends in a direction from a top end of the first recessed groove (G1) in the second case edge to the fourth case edge.
As to claim 2, Takiar further comprising a switch (156) located in the first recessed groove (G1).
As to claim 3, Takiar the integrated circuit package (126) occupies at most 1/4 of an area of the case (the IC package 126 covers approximately ¼ area of the IC card 152).
As to claim 4, Takiar the case further includes a second recessed groove (not label where the second groove formed on the right side edge of the IC card, hereafter called G2, see figures 12-14) in the fourth case edge, the second recessed groove (G2) being spaced apart from the first case edge and inwardly recessed toward the second edge, and the IC package (126) is disposed in the upper portion of the case between the first case edge and a second horizontal line that extends in a direction from a top end of the second recessed groove in the fourth case edge to the second case edge.
As to claim 5, Takiar discloses the first horizontal line is closer to the first case edge than the second horizontal line.
As to claim 7, Takiar discloses a length of each of the first case edge and the third case edge is less than a length of each of the second case edge and the fourth case edge.
As to claim 8, Takiar discloses the integrated circuit package (125) in figure 5 includes a single package that includes a plurality of semiconductor chips (104, 108) and a control chip (114) that is spaced apart from the plurality of semiconductor chips.
As to claim 9, Takiar discloses the IC package (126) includes a first edge, a second edge, a third edge, a fourth edge, and a notch (146) in a corner between the second edge and the third edge, the notch being adjacent to the first recessed groove.
As to claim 10, Takiar discloses the IC package (126) further includes a curved connecting portion in at least one of a corner between the first edge and the second edge or a corner between the third edge and the fourth edge, figure 11.
As to claim 11, Takiar discloses the case (150) further includes a case chamfer (144) in a corner between the fourth case edge and the first case edge, and the IC package further includes a chamfer in a corner between the fourth edge and the first edge that corresponds to the case chamfer.
As to claim 12, Takiar memory card (152), comprising:
an IC package (126); and
a case (150) that envelops the IC package (126) in correspondence with a shape of the package,
wherein the integrated circuit package (126) includes a first edge, a second edge connected to the first edge. a third edge connected to the second edge, and a fourth edge connected to the third edge and the first edge;
the case (150) includes a first case edge, a second case edge connected to the first case edge, a third case edge connected to the second case edge, a fourth case edge connected to the third case edge and the first case edge, and a first recessed groove (G1) in the second case edge, wherein the first recessed groove starts at a first distance from the first case edge and extends in a direction toward the third case edge; and
the third edge of the integrated circuit package is spaced apart by a third distance from the first case edge, wherein the third distance is less than the first distance.
As to claim 13, Takiar discloses the case (150) further includes a second recessed groove (G2) in the fourth case edge, wherein the second recessed groove starts at a second distance from the first case edge and extends in the direction toward the third case edge, wherein the second distance is greater than the first distance, and the third distance is less than the second distance, see figures 12-14.
As to claim 14, Takiar discloses the integrated circuit package further includes a notch in a corner between the second edge and the third edge, the notch (146) being adjacent to the first recessed groove.
As to claim 15, Takiar discloses the integrated circuit package (126) as shown in figures 8 and 11 further includes a carved connecting portion in at least one of a comer between the first edge and. the second edge or a corner between the third edge and the fourth edge.
As to claim 16, Takiar discloses the integrated circuit package (126) further includes a molding layer (figure 1) and test terminals (143) buried in the molding layer,
As to claim 17, Takiar discloses a memory card (152), comprising:
an IC package (126); and
a case (150) that envelops the integrated circuit package in correspondence with a shape of the package,
wherein the case (150) includes a first case edge, a second case edge connected to the first case edge, a third case edge connected to the second case edge, a fourth case edge connected to the third case edge and the first case edge, an inwardly recessed first recessed groove (G1) formed in the second
case edge,  and an inwardly recessed second recessed groove (G2) formed in the fourth case edge, 
wherein the first recessed groove (G1) starts at a first distance from the first case edge and extends in a direction toward the third case edge, and the second recessed groove (G2) starts at a second distance from the first case edge and extends in the direction toward the third case edge,
the IC package (126) includes a first edge that corresponds to the first case edge, a second edge that corresponds to the second case edge, a third edge that corresponds to the third case edge, and a fourth edge that corresponds to the fourth case edge, and the third edge of the IC package is spaced apart by a third distance from the first case edge and has a fourth distance from the first edge to the third edge, the third distance being less than each of the first distance and the second distance, and the fourth distance being less than each of the first distance and the second distance.

As to claim 18, Takiar discloses the package (126) further includes a curved connecting portion in at least one of a corner between the first edge and the second edge or a corner between the third edge and the fourth edge, see figures 8 and 11.
As to claim 19, Takiar discloses the IC package (126) occupies at most 1/4 of an area of the case, and includes a round notch (146) between the second edge and the third edge, the round notch being adjacent to the first recessed groove, wherein the round notch of the integrated circuit package includes a plurality of curved connecting portions.
As to claim 20, Takiar discloses a length of each of the first case edge (top edge) and the third case edge (bottom edge) is less than a length of each of the second case edge and the fourth case edge (side edge), and a length of each of the first edge and the third edge is greater than a length of each of the second edge and the fourth edge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848